327 F.2d 998
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ROBERTO ALVARO MANUFACTURING INC., et al., Respondents.
No. 6230.
United States Court of Appeals First Circuit.
February 18, 1964.

James C. Paras, Washington, D. C., Attorney, with whom Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Janet Kohn, Washington, D. C., Attorney, were on brief, for petitioner.
George L. Weasler, Santurce, P. R., for respondents.
Before WOODBURY, Chief Judge, and MARIS* and ALDRICH, Circuit Judges.
PER CURIAM.


1
The only questions on this petition for the enforcement of an NLRB order relate to the sufficiency of the evidence to support the trial examiner's findings, which were adopted bodily by the Board subject to a concurring footnote by Member Rodgers. In view of the painstaking and comprehensive report of the examiner, the Board's careful brief, and the largely unwarranted contentions of the respondents, we see no purpose in detailing either the evidence or the objections. In one matter we might agree with respondents, viz., that in the absence of any affirmative evidence of observation of union activities an inference should not have been drawn that an admittedly secret organizational campaign came to management's attention simply by reason of the small size of the plant. However, we agree with the concurring member that the express statements of the company officials well justified an inference of knowledge. In such circumstances proof of the source is immaterial. This remedies the only instance in which it could be said that the trial examiner failed to place the proper burden on the Board, or to make proper findings.


2
A decree will be entered enforcing the order of the Board.



Notes:


*
 Sitting by designation